Citation Nr: 1722956	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-25 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis, all joints.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for back condition.

4.  Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to February 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for tinnitus, arthritis in the joints (unspecified), and back condition and noted that pension may be administratively awarded as the Veteran was over the age of 65.  In the accompanying notice letter, the RO denied entitlement to non-service connected pension, noting that his income was greater than the allowable limit.  The Veteran filed an April 2010 notice of disagreement with this decision and asked for reconsideration for a pension.  The RO issued a statement of the case on all four issues in August 2013.

The Veteran perfected his appeal of the remaining issues with an August 2013 VA Form 9.  On this VA Form 9, the Veteran requested a Board hearing at a local VA office.  The Veteran was originally scheduled to present testimony before the Board at an October 20, 2016, hearing.  In September 2016 the Veteran asked that this hearing be rescheduled.  The Veteran was then scheduled for a video conference hearing on January 24, 2017.  Thereafter, in January 2017, the Veteran withdrew his request for a hearing.  Thus the Board will address the claim on its merits below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has not had arthritis, all joints, at any point during the course of this appeal.

2.  The Veteran has tinnitus as a result of his active service.

3.  A back condition did not have its onset during active service and is not etiologically related to active service.

4.  Prior to January 1, 2014, the Veteran's countable income, after the deduction of unreimbursed medical expenses, does not exceed the maximum limit for non-service connected pension benefits.

5.  As of January 1, 2014, the Veteran's countable income, after the deduction of unreimbursed medical expenses, exceeds the maximum limit for non-service connected pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis, all joints, have not all been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for back condition have not all been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  Prior to January 1, 2014, the criteria for non-service connected pension benefits have been met.  38 U.S.C.A. § 1513 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.262, 3.271, 3.272 (2016).

5.  As of January 1, 2014, the criteria for non-service connected pension benefits have not been met.  38 U.S.C.A. § 1513 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.262, 3.271, 3.272 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2009.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records are associated with the claims file.

The Veteran's service treatment records could not be located, possibly because they were destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  The RO has determined that the Veteran's service treatment records (STRs) are no longer available and further efforts to obtain the records would be futile.  In response to the RO's January 2009 request, the National Personnel Records Center (NPRC) indicated that they do not have his STRs. The Veteran was asked to provide copies of all STRs in his possession in September 2009 and December 2009 letters.

In an appeal such as this, in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist a veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

As explained below, the duty to assist did not require examinations as the record failed to establish competent evidence of a current disability; evidence establishing that an event, injury, or disease occurred in service or manifested during any applicable presumption period; and an indication that the disability may be associated with the Veteran's service or with another service-connected disability.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Service Connection - Arthritis

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  In his December 2008 claim, the Veteran stated that his arthritis started in 1956, the year after his February 1955 separation from service.  However, the record does not include any evidence from within one year of the Veteran's separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307 (a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The dispositive matter as to this claim for disability compensation benefits is whether the Veteran has had the claimed disability during the course of the claim and appeal.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, the requirement of a current disability is satisfied if the disability existed at the time a claim of filing of VA disability compensation or during the pendency of that claim, even if the disability resolved prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or while the claim was pending, and it may support the existence of a current disability at the time of claim filing if it was close enough in time under the circumstances of the case.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Here, the Veteran has reported arthritis beginning shortly after his separation from service.  This is not reflected in the record.  The Veteran had indicated that he received treatment for this condition by Dr. C.Y., but in October 2009 Dr. C.Y. responded that the Veteran had not been treated for this condition in her office.  Private cardiology records do not include arthritis in their report of medical history.  As such the medical evidence of record does not confirm the Veteran's assertion that he has arthritis of any joint.

The Veteran has expressed his belief that he does have arthritis.  However, whether the Veteran can diagnose a given condition depends on that that condition is and whether the Veteran has expertise in medical matters.  The record does not show that he has such expertise.  Therefore the complexity of the condition, under the facts of the case is a factor in determining whether his diagnoses are competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed Cir. 2007).  As to this claimed disability, a diagnosis of arthritis is not a simple question and generally requires x-ray evidence.  The Veteran has not described his current symptoms that he believes are evidence of arthritis.  Nevertheless, whether his symptoms are symptoms of a disability or not are questions outside of the realm of knowledge of a layperson.

Furthermore, as the evidence does not indicate a current disability that may be related to active service, an examination is not required, even under the low threshold of McLendon.  20 Vet. App. 79; see also 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

Based on the above, the preponderance of evidence is against a finding that he has had arthritis during the course of the claim and appeal.  Consequently, service connection for arthritis, all joints, is not warranted and the appeal must be denied.


III.  Service Connection - Tinnitus

As with arthritis, tinnitus may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); see also Fountain v. McDonald, 27 Vet. App. 258 (2015)(including tinnitus within the category of organic diseases of the nervous system for which presumptive service connection is provided under 38 C.F.R. § 3.309 (a)).  There is no objective evidence of this condition within one year of the Veteran's separation.  While he reported an onset of tinnitus in 1955 in his December 2008 claim, the Veteran reported an uncertain onset of tinnitus at his March 2010 VA examination.  Due to this inconsistency in the lay evidence, it is insufficient to establish an onset of symptoms within one year of the Veteran's separation from service.

Here, the Veteran reported recurrent tinnitus at the time of his March 2010 VA examination.  The Veteran is competent to provide lay evidence of tinnitus as this condition is observable by his own senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The March 2010 examiner confirmed a diagnosis of this condition.  Additionally, the Veteran reported in-service noise exposure including exposure to large guns while serving in the Navy.  This type of noise exposure is consistent with his service as a deckhand aboard the U.S.S. Chevalier during the Korean War and is therefore conceded.  Thus, the first two requirements of service connection have been met.

The remaining question is whether this in-service noise exposure is related to his current tinnitus.  To that end, the March 2010 VA examiner found that the Veteran's tinnitus was at least as likely as not due to his military service.  As such, all of the requirements for direct service connection have been met.  Accordingly, service connection for tinnitus is warranted.


IV.  Service Connection - Back

A March 2012 private cardiology record notes that the Veteran has a bad back.  In a March 2013 letter to Dr. C.Y., the Veteran's cardiology stated that the Veteran appeared to have "a lower back radiculopathy, undergoing acupuncture with you."  This is inconsistent with Dr. C.Y.'s October 2009 response to VA that the Veteran had not been treated for this condition in her office.  Nevertheless, the Veteran's reports of back pain to his cardiologist are sufficient to suggest a current disability.

Turning to the question of an in-service incurrence or aggravation of a disease or injury to which this current condition could be causally linked, however, the record does not suggest and the Veteran has not identified any.  The Board is aware that the Veteran's service treatment records are unavailable through no fault of his own, but he has not provided lay evidence of any back disease or injury during service.  Instead, in his December 2008 claim, the Veteran stated that his "severe joint pain in back disc" began in 1961, six years after his separation from service.  A December 2011 private cardiology records note a medical history of disc surgery in 1963.

Thus, there is not evidence establishing an in-service injury to which this condition has been or could be attributed.  As such, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.  20 Vet. App. 79; see also 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

His reported medical history tends to show that he did not have the condition during service and there is no evidence showing that it is related to service.  Hence, the preponderance of evidence is against service connection, both as to the in-service element and the nexus element of service connection.  Hence, the appeal must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


V.  Pension

The Veteran is also seeking nonservice-connected pension benefits.

Nonservice-connected pension is a benefit payable by VA to a veteran of a period of war based on nonservice-connected disability or age.  38 U.S.C.A. §§ 1513, 1521 (a); 38 C.F.R. §§ 3.3, 3.23.

A prerequisite to entitlement is that the veteran's income may not exceed the applicable maximum pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521 (a), (b); 38 C.F.R. § 3.3 (a).  The MAPR is published in Appendix BVA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the veteran.  38 U.S.C.A. § 1521 (b); 38 C.F.R. §§ 3.3 (a) (3) (vi), 3.23(a), (b), (d) (4).

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271 (a) (1).

In general, income from Social Security Administration (SSA) retirement benefits is included as countable income.  38 C.F.R. § 3.262(f).  However, Supplemental Security Income (SSI) is not considered countable income for current-law pension purposes.  See M21-1 V.iii.  Generally, the VA pension income limits track SSA benefits exactly.  See 38 C.F.R. § 3.27 (providing for automatic adjustment of improved pension when there is a cost-of-living increase for SSA benefits).  As such, anyone receiving full SSA retirement benefits often cannot receive VA pension benefits due to excessive income.

Additionally, VA compensation benefits are countable income for the year in which they are paid.  See M21-1 V.iii.1.I.2.c.  The Veteran is service connected for bilateral hearing loss with a 10 percent rating effective September 27, 2013.  See March 2014 rating decision.

As a general rule, all family income shall be counted in determining entitlement to pension, including the income received by a dependent spouse.  The MAPR benefits for a veteran with one dependent are $15,493, effective December 1, 2008; $16,051, effective December 1, 2011; $16,324, effective December 1, 2012; $16,569, effective December 1, 2013; $16,851, effective December 1, 2014; and $16,902, effective December 1, 2016. 38 C.F.R. § 3.23 (a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran with one dependent for unreimbursed medical expenses, to the extent that such amounts exceed five (5) percent of the applicable maximum annual rate of pension for the veteran.  38 U.S.C.A. § 1503 (a)(8); 38 C.F.R. § 3.272 (g).  Thus, effective December 1, 2008, only those unreimbursed medical expenses in excess of $774, which is 5 percent of the maximum annual pension rate of $15,493, may be used to reduce total income.  Further, effective December 1, 2011, unreimbursed medical expenses in excess of $802, may be used to reduce total income; effective December 1, 2012, unreimbursed medical expenses exceeding $816 may reduce total income; effective December 1, 2013, unreimbursed medical expenses exceeding $828 may reduce total income; effective December 1, 2014, unreimbursed medical expenses exceeding $842 may reduce total income; and effective December 1, 2016, unreimbursed medical expenses exceeding $845 may reduce total income.

The Veteran had honorable service exceeding 90 day during the Korean War, and he is currently 83 years of age.  In his December 2008 application, the Veteran indicated that he was married and unable to work due to his back condition.

The Veteran's reported net worth is not a bar to his receipt of non-service connected pension benefits.  There is no specific dollar limitation on net worth (as opposed to income) that bars an otherwise eligible claimant from receiving pension benefits.  Entitlement to pension will be denied however, when the corpus of a veteran's estate (and that of any spouse) is such that, under all circumstances, including consideration of the annual income of the veteran, his spouse, and any cohabitating children, it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  38 C.F.R. § 3.274 (a).  In his claim, the Veteran reported a combined net worth of $10.  As his net worth is so small, it is not a bar to his receipt of non-service connected pension benefits.

In his claim, the Veteran also reported an income of $649 a month from the Social Security Administration (SSA) for himself and no income for his wife.  However, in response to an inquiry, the SSA reported that the Veteran was in receipt of a monthly benefit of $1099.40 as of December 2008, $1099.50 as of December 2009, $1138.90 as of December 2011, and $1157.90 as of December 2012.  Additionally, his wife was in receipt of a separate monthly benefit of $682.40 as of December 2008, $682.50 as of December 2009, $706.90 as of December 2011, and $718.90 as of December 2012.  Neither benefit was SSI.

While not specifically reported, the Board notes that based on the annual cost of living adjustments, the Veteran's income based on SSA benefits for the years 2013 to 2016 would be $13,912.20 (2013), $14,123.60 (2014), $14,343.60 (2015); and $14,347.20 (2016).  His wife's SSA income for those years would be $8,637.60 (2013), $8,768.80 (2014), $8,905.20 (2015); and $8,907.40 (2016).  Additionally, the Veteran's service connection benefits (10 percent) in 2013 totaled $388.94.  They totaled $1573.51 in 2014 and $1598.04 in both 2015 and 2016.

This equals an annual income of $21,381.80 in 2009; $21,384 in 2010; $21,447.80 in 2011; $22,180.60 in 2012; $22,939.04 in 2013; $24,465.91 in 2014; $24,864.84 in 2015; and $24,852.64 in 2016.  These numbers exceed the corresponding MAPRs, but do not account for unreimbursed medical expenses.

In April 2010, the Veteran submitted an itemization of unreimbursed medical expenses including ongoing payment for private medical insurance and Medicare for him and his wife totaling $7362.72.  Subtracting 5 percent of the maximum annual pension rate ($774) results in $6588.72 in deductible medical expenses.  Subtracting that from the Veteran's 2009 income results in a total countable income of $14,793.08, which is $699.92 less than the maximum annual pension rate of $15,493.

The April 2010 medical expense report showed additional unreimbursed medical expenses for that year, raising the total to $7806.46 in 2010.  Subtracting 5 percent of the maximum annual pension rate ($774) results in $7032.46 in deductible medical expenses.  Subtracting that from the Veteran's 2010 income results in a total countable income of $14,351.54, which is $1141.46 less than the maximum annual pension rate of $15,493.

Assuming a continuation of the Veteran's ongoing payments for insurance and Medicare, in 2011 that $7362.72 minus $802 (5 percent of the MAPR) leaves $6560.72 in deductible medical expenses.  Subtracting that from the Veteran's 2011 income results in a total countable income of $14,887.08, which is $1163.92 less than the maximum annual pension rate of $16,051.

Again assuming a continuation of the Veteran's ongoing payments for insurance and Medicare, in 2012 that $7362.72 minus $816 (5 percent of the MAPR) leaves $6546.72 in deductible medical expenses.  Subtracting that from the Veteran's 2012 income results in a total countable income of $15,633.88, which is $690.12 less than the maximum annual pension rate of $16,324.

In 2013, the Veteran's ongoing payments for insurance and Medicare of $7362.72 minus $828 (5 percent of the MAPR) leaves $6534.72 in deductible medical expenses.  Subtracting that from the Veteran's 2013 income results in a total countable income of $16,404.32, which is $164.68 less than the maximum annual pension rate of $16,569.

In 2014, the Veteran's ongoing payments for insurance and Medicare of $7362.72 minus $842 (5 percent of the MAPR) leaves $6520.72 in deductible medical expenses.  Subtracting that from the Veteran's 2014 income results in a total countable income of $17,945.19, which is more than the maximum annual pension rate of $16,851.

In 2015, the Veteran's ongoing payments for insurance and Medicare of $7362.72 minus $842 (5 percent of the MAPR) leaves $6546.72 in deductible medical expenses.  Subtracting that from the Veteran's 2015 income results in a total countable income of $18,318.12, which is more than the maximum annual pension rate of $16,851.

In 2016, the Veteran's ongoing payments for insurance and Medicare of $7362.72 minus $845 (5 percent of the MAPR) leaves $6517.72 in deductible medical expenses.  Subtracting that from the Veteran's 2016 income results in a total countable income of $18,334.92, which is more than the maximum annual pension rate of $16,902.

The evidence of record shows that the Veteran has been over 65 years of age throughout the appeal period and served 90 days or more during a period of war.  Additionally, prior to January 2014, he meets the income and net worth requirements listed 38 C.F.R. § 3.23 and 38 C.F.R. § 3.274.  As such, entitlement to nonservice connected pension benefits is warranted prior to January 2014.  Thereafter the Veteran's family income is too great for this benefit.


ORDER

Service connection for arthritis, all joints, is denied.

Service connection for tinnitus is granted.

Service connection for back condition is denied.

Prior to January 1, 2014, non-service connected pension is granted.

As of January 1, 2014, non-service connected pension is denied.




______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


